SEITZ, Circuit Judge,
dissenting.
It is hardly original to say that hard cases make bad law. Depending on one’s *428perspective, this case involves either skillful lawyering within established rules to obtain favorable law or unfair forum-shopping. The majority, in my view, has un-warrantedly imposed constitutional limitations on a forum’s choice of law to prevent the Ferenses from gaining an advantage under the provisions of 28 U.S.C. § 1404(a).
The majority holds that it would be unconstitutional for a Mississippi state court to apply its statute of limitations in this case. In so holding, it ignores the distinction between the constitutional limitations on a forum’s choice of substantive law and a forum’s application of its procedural law.
The forum has traditionally applied its state’s statute of limitations, regardless of what state’s substantive law controlled. See Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 778 n. 10, 104 S.Ct. 1473, 1480 n. 10, 79 L.Ed.2d 790 (1984); Scudder v. Union National Bank, 91 U.S. (1 Otto) 406, 23 L.Ed. 245 (1875); Ross v. Johns-Manville Corp., 766 F.2d 823 (3d Cir.1985); Loughan v. Firestone Tire & Rubber Co., 624 F.2d 726 (5th Cir.1980); Restatement (Second) of Conflict of Laws § 142(2) (1971). Although most states have enacted borrowing statutes to address the problem presented in this case, I am not persuaded that this choice-of-law approach is mandated by the Constitution.
The majority opinion fails to cite any cases supporting its position that a forum’s application of its statute of limitations may violate the due process clause of the Constitution. The two Supreme Court cases relied on by the majority, Allstate Insurance Co. v. Hague, 449 U.S. 302, 101 S.Ct. 633, 66 L.Ed.2d 521 (1981), and Home Insurance Co. v. Dick, 281 U.S. 397, 50 S.Ct. 338, 74 L.Ed. 926 (1930), address only the constitutional limits on a forum’s choice of substantive law. In Hague, Justice Brennan stated that “for a State’s substantive law to be selected in a constitutionally permissible manner, that State must have a significant contact or significant aggregation of contacts, creating state interests, such that choice of its law is neither arbitrary nor fundamentally unfair.” 449 U.S. at 312-13, 101 S.Ct. at 640. Moreover, the Court in Dick distinguished the case before it, which involved an attempt to apply Texas substantive law to a contractual limitation on the period in which the parties could sue, from a case in which the forum simply applied its procedural statute of limitations. 281 U.S. at 409-10, 50 S.Ct. at 342. ,
In the absence of any Supreme Court decision disavowing the traditional rule permitting a state to apply its own statute of limitations,1 I conclude that a Mississippi court’s application of its six-year statute of limitations in cases such as the one before us would not violate due process. See Cowan v. Ford Motor Co., 694 F.2d 104, 107 (5th Cir.1982) (rejecting the contention that Hague and Dick limit Mississippi’s selection of its statute of limitations).
Because I believe a Mississippi court could apply its statute of limitations in this case, I turn now to the issue whether the district court erred in applying Pennsylvania’s statute of limitations to the Ferenses’ tort claim. The parties agree that the Mississippi state courts would apply its six year statute of limitations in this case. See Cowan v. Ford Motor Co., 719 F.2d 785 (5th Cir.1983); Louisiana & Mississippi R. Transfer Co. v. Long, 159 Miss. 654, 131 So. 84 (1930). They also agree that under Klaxon Co. v. Stentor Electric Manufacturing Co., 313 U.S. 487, 61 S.Ct. 1020, 85 L.Ed. 1477 (1941), the federal district court in which this case was originally filed was bound to apply Mississippi’s choice-of-law rules, and hence, its statute of limitations.
In Van Dusen v. Barrack, 376 U.S. 612, 84 S.Ct. 805, 11 L.Ed.2d 945 (1964), the Supreme Court held that the law of the transferor state should be applied when a defendant moves for a transfer under section 1404(a). It based this holding on two grounds. First, it stated that its holding *429would prevent the defendant from using section 1404(a) as a forum-shopping device. 376 U.S. at 633-36, 84 S.Ct. at 818-19. Second, the Court concluded that under Erie R. Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938), section 1404(a) should be interpreted to “ensure that the ‘accident’ of federal diversity jurisdiction does not enable a party to utilize a transfer to achieve a result in federal court which could not have been achieved in the courts of the State where the action was filed.” 376 U.S. at 638, 84 S.Ct. at 820. The Barrack Court explicitly reserved the question whether the same rule should apply in cases in which the plaintiff initiated the transfer. A number of courts of appeals, however, have held that the law of the transfer state should govern regardless of which party moved for transfer if the transferor court is a proper forum in terms of venue and personal jurisdiction. See Gonzalez v. Volvo of America Corp., 734 F.2d 1221, 1223-24 (7th Cir.1984); Nelson v. International Paint Co., 716 F.2d 640, 643 (9th Cir.1983); Martin v. Stokes, 623 F.2d 469, 471-73 (6th Cir.1980).
By focusing on whether the transferor court was a permissible forum rather than the identity of the party seeking the transfer, the courts have prevented improper forum-shopping by denying plaintiffs the ability to obtain advantageous state law in fora in which they could not properly maintain an action. At the same time, deciding the choice of law issue on the basis of the propriety of the plaintiffs initial forum selection complies with the requirement in Barrack that a transfer from a proper forum does not “achieve a result in federal court which could not have been achieved in the courts of the State where the action was filed.” 376 U.S. at 638, 84 S.Ct. at 820.
In this case, there is no dispute that this case could be brought in the federal district court for the southern district of Mississippi in terms of venue and personal jurisdiction over the defendant. Because Barrack and the Erie doctrine require courts to treat a transfer under such circumstances as “just a change of courtrooms,” Martin v. Stokes, supra, 623 F.2d at 472, the Mississippi statute of limitations should have been applied to the Ferenses’ tort action.
The district court based its decision to apply the transferee’s law on the ground that plaintiffs must demonstrate some good faith intent to proceed in the court where the action was originally filed before they can obtain the advantages of the transferor’s law. Because it believed that the Ferenses had no intention of proceeding in the Mississippi federal district court, the court applied Pennsylvania’s statute of limitations to the tort action.
This factual inquiry into the plaintiff’s motives, however, is not justified under section 1404(a). Section 1404(a) permits both plaintiffs and defendants to initiate transfers “for the convenience of the parties.” Moreover, as noted above, compliance with the Barrack language dictates that the law of the transferor state govern when the transferor court is a permissible forum.
There may be, as the appellees urge, good reasons to prevent clever plaintiffs from taking advantage of the transfer provisions in the way the Ferenses did in this case. Whether there should be restrictions on plaintiff-initiated transfers under section 1404(a), however, is an issue that is best left to Congress.
Federal courts should not “establish and impose upon state courts a federal choice-of-law rule.” Allstate Insurance Co. v. Hague, supra, 449 U.S. at 334, 101 S.Ct. at 651 (Stevens, J., concurring). As a federal court sitting in diversity, the district court of the southern district of Mississippi was bound to apply Mississippi’s six-year statute of limitations. To be consistent with both Erie and Barrack, the transferee court should have applied the Mississippi statute of limitations to the Ferenses’ tort action. I would therefore reverse the judgment of the district court.

. In Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 778 n. 10, 104 S.Ct. 1473, 1480 n. 10, 79 L.Ed.2d 790 (1984), the Court refused to reach the question whether the traditional choice of law rule, permitting a forum to select its statute of limitations, was limited by the due process clause.